
	

114 HCON 105 IH: Expressing the sense of Congress regarding the “Paris Agreement” announced on December 12, 2015, at the 21st session of the United Nations Framework Convention on Climate Change.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. McKinley (for himself, Mr. Rothfus, Mr. Griffith, and Mr. Barr) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding the Paris Agreement announced on December 12, 2015, at the 21st session of the United Nations Framework Convention on
			 Climate Change.
	
	
 Whereas the United Nations Framework Convention on Climate Change (in this resolution referred to as the Convention), adopted in May 1992, entered into force in 1994 and is being implemented;
 Whereas the Paris Agreement, adopted in December 2015, is another attempt by the Convention’s Conference of Parties to globally address climate change, similar to the Kyoto Protocol, the Durban Platform, the Copenhagen Accord, and the Cancun Agreements, all of which have failed to meaningfully slow global carbon emissions;
 Whereas the Paris Agreement does not contain binding specific targets, compliance mechanisms, enforcement provisions, penalties, or rewards;
 Whereas the Paris Agreement fails to consider adequately economies that would be negatively impacted by measures to respond to climate change, including those found within the United States, as addressed in Article 4, Paragraph 10 of the Convention;
 Whereas the Paris Agreement has not been submitted to the United States Senate for review and ratification;
 Whereas the Paris Agreement could result in serious harm to the United States economy, including significant job loss, increased energy and consumer costs, risks to grid reliability, or any combination thereof;
 Whereas by using the free market the United States has significantly reduced carbon dioxide emissions to the lowest they have been in 15 years, and the United States energy-related carbon dioxide emissions are projected to remain below 2005 levels through 2040, while such emissions in the developing world are projected to grow to 120 percent above 2005 levels by 2040;
 Whereas the People’s Republic of China is the world’s largest emitter of carbon dioxide and, in accordance with the 2014 agreement with the Obama Administration, intends to increase its coal consumption until 2030;
 Whereas the Republic of India announced that, notwithstanding the Paris Agreement, it will continue its reliance on coal and plans to double the nation’s coal output within the next 5 years;
 Whereas, according to an October 2015 MIT Technology Review report, increased coal consumption in the Republic of India will negate any global efforts to limit carbon dioxide, regardless of anything that the United States does to decrease its emissions; and
 Whereas the emissions reduction goals of the Paris Agreement cannot be met without the global development and deployment of critical new technologies, including energy storage technologies and advanced nuclear reactors, as well as commercial-scale carbon, capture, utilization, and storage technologies that are not currently viable economically and will require substantial investment into further research: Now, therefore, be it
	
 That it is the sense of Congress that the Paris Agreement, adopted in December 2015, should not be signed, ratified, acceded to or adopted by the United States.
		
